Citation Nr: 1214856	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-26 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for fatigue, claimed as due to undiagnosed illness.  

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for joint pain with numbness of the left shoulder and neck, claimed as due to undiagnosed illness.  

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for irritable bowel syndrome (IBS), claimed as due to undiagnosed illness.  

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for folliculitis (skin rashes), claimed as due to undiagnosed illness.  

7.  Entitlement to service connection for fatigue, claimed as due to undiagnosed illness.  

8.  Entitlement to service connection for joint pain with numbness of the left shoulder and neck, claimed as due to undiagnosed illness.  

9.  Entitlement to service connection for IBS (gastric pain), claimed as due to undiagnosed illness.  

10.  Entitlement to service connection for folliculitis (skin rashes) claimed as due to undiagnosed illness.  

11.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1989 and again from October 1990 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

During the December 2011 Travel Board hearing, the Veteran indicated that she was unable to work as a result of her service-connected anxiety disability, raising the issue of TDIU.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of her increased-rating claim pursuant to Rice.  Therefore, it is reflected on the title page.  

The issues of an increased rating for anxiety disorder, service connection for hearing loss, fatigue, joint pain with numbness, IBS, and skin rashes (claimed as due to undiagnosed illness), and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for folliculitis (skin rash) claimed as undiagnosed diagnosis was denied by an unappealed rating decision of December 1998.  

2.  Evidence received subsequent to the December 1998 rating decision raises a reasonable possibility of substantiating the claim of service connection for a skin rash.  

3.  By an unappealed rating action dated July 2004, the RO denied reopening the claims for service connection chronic fatigue, joint pain with numbness, and IBS.  

4.  Evidence received subsequent to the July 2004 rating decision raises a reasonable possibility of substantiating the claims of service connection fatigue, joint pain with numbness, and IBS.  


CONCLUSIONS OF LAW

1.  The December 1998 RO decision which denied service connection for a folliculitis due to undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  Evidence submitted subsequent to the December 1998 denial of service connection for a folliculitis (skin rash) due to undiagnosed illness, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

3.  The July 2004 RO decision that denied reopening the claims for service connection for fatigue, joint pain with numbness, and IBS, due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

4.  Evidence submitted subsequent to the July 2004 RO finding of no new and material evidence for fatigue, joint pain with numbness, and IBS, due to undiagnosed illness, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486  . 

In the issues for whether new and material evidence has been submitted to reopen the claims for service connection for fatigue, joint pain with numbness, IBS, and skin rashes, all claimed as due to undiagnosed illness, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  


In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for IBS was initially denied in a February 1993 decision.  The RO held, in pertinent part, that the Veteran had not presented evidence of a current, chronic gastrointestinal disorder.  The Veteran did not appeal, nor did she submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010). The decision became final one year later. 

The Veteran's claim for service connection for folliculitis (claimed as skin rash) due to undiagnosed illness, was denied in a December 1998 rating decision.  Evidence of record determined the Veteran had folliculitis, which was a known diagnosis and determined that it did not occur in or a result of service.  The December 1998 decision also denied service connection for fatigue, chronic joint pain, and IBS.  The basis of the denial was that the Veteran had not presented any evidence of a chronic disorder manifested by complaints of fatigue, joint pain, or gastrointestinal distress.  Notice was provided to her in a December 1998 rating decision attached to a January 1999 letter.  The Veteran did not appeal the December 1998 denial within one year of the notification letter.  There was also evidence received between January 1999 and January 2000, which could be construed as new and material.  

An attempt to reopen the claims for service connection for fatigue, joint pain with numbness, and IBS, due to undiagnosed illness, was denied in a July 2004 rating decision.  Evidence of record determined that new and material evidence was not provided which raised a reasonable possibility of substantiating the claims.  The Veteran did not appeal, nor did he submit any additional evidence within a year following this decision.  The decision became final one year later.

The Veteran filed to reopen the aforementioned claims in May 2007.  A November 2007 rating decision continued to deny the claims.  

The evidence received since the final decisions includes duplicate service treatment records, VA outpatient treatment records and December 2011 testimony provided at Travel Board hearing.  Significantly, a May 2007 Environmental/Agent Orange note indicated that the Veteran was seen with chief complaints of fatigue, IBS, and joint pains, since coming back from the Gulf in April 1991.  Recurrent skin rash was noted.  The diagnostic impression was history of gulf war syndrome, arthralgia, and IBS.  Although the findings did not necessarily show evidence of arthralgia (joint pain), IBS, skin rash, and fatigue on examination, it did show evidence of treatment and diagnostic impression of the same.  This evidence relates to an unestablished fact.  That is that the Veteran suffers from a skin rash, joint pain, gastrointestinal problems (IBS), and fatigue that has not been attributed to a known clinical diagnosis.  Her personal testimony includes the assertion that these health problems have been chronic since service discharge.  Therefore, according to Shade, this evidence, which is new and has never been before agency decisionmakers before, is also material, because it would raise a reasonable possibility of substantiating the claims of undiagnosed illnesses because when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claims will be reopened.  Having reopened the claims, the Board finds the claims require remand for further development.  


ORDER

New and material evidence to reopen the claims for service connection for fatigue, joint pain with numbness, IBS, and skin rash, claimed as undiagnosed illness, having been received, the claims, to this extent, are granted.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran reopened the claims for service connection for fatigue, joint pain with numbness, IBS, and skin rash, claimed as undiagnosed illness.  These issues are now to be reviewed on a de novo basis.  Additional development is also needed to address the claim for service connection for hearing loss and a TDIU.

Based on the evidence above, the Board finds that the Veteran should be afforded a VA examination to determine the extent and etiology of any fatigue, joint pain with numbness, IBS, and skin rash, claimed as undiagnosed illness, or as a result of her active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, during her December 2011 Travel Board hearing, the Veteran testified that she received ongoing VA treatment.  The claims file only includes records dated since August 2010.  However, the Veteran related that had been seen by VA on at least two occasions since that time.  Any additional records from VA since August 2010 should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

The Veteran also asserted that she had recently been awarded Social Security Administration (SSA) disability benefits (SSDI) due to her service connected anxiety disorder.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.

Additionally, the Veteran's last VA examination for anxiety disorder was in August 2007.  That report provided conflicting evidence.  The report indicated that the Veteran was moderately impaired in social, occupational, and familial functioning.  Later in the examination report, it was indicated that there was total occupational and social impairment due to her anxiety disorder.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  The Veteran should be provided a VA examination that fully addresses the nature and severity of her anxiety disability.  

Finally, as noted, the Veteran has alleged that she is unemployable due to her service-connected anxiety disorder.  She is only service-connected for anxiety disorder.  That disability, and any other disabilities that may be found to be service-connected during this claim, if any, should be evaluated in connection with the Veteran's TDIU claim and determined whether they solely or in the aggregate prevent her from being able to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records from August 2010 to the present and associate those records with the claims folder.  

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records. Any negative response should be included in the claims file.

3.  The Veteran should be afforded an appropriate VA Gulf War examination.  The claims folder must be made available and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has fatigue, joint pain and numbness, skin rashes, and or a gastrointestinal disorder that can be attributed to a known clinical diagnosis.  If the examiner concludes that she has such a diagnosed disability, he or she must state whether it is at least likely as not that the disorder(s) had its onset in-service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  The Veteran should be provided a VA psychiatric examination to determine the current severity of her service-connected anxiety disability.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to her service-connected anxiety disorder.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to her anxiety disorder.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's anxiety disorder consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion concerning the impact of the Veteran's anxiety disorder on her  ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's anxiety disorder, in and of itself, precludes her from obtaining or maintaining gainful employment.  If the Veteran receives service connection for any of the other disorders on appeal, they should be include in the comment regarding the Veteran's ability to obtain and maintain gainful employment.  

5.  Then, readjudicate the issues on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, she and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


